Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 May 2022 has been entered.

Response to Arguments
3.	Applicant’s arguments, see page 8, line 12 through page 11, line 21, line 15, filed 9 May 2022, with respect to the rejection of claims 1-3, 5-12, 14-21 and 23 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection of claims 1-3, 5-12, 14-21 and 23 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190181491) in view of Amiruddin et al. (US 20150364748) has been withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied references.

Response to Amendment
This is in response to the Amendment filed 9 May 2022.

(Previous) DETAILED ACTION
4.	The rejection of claims 1-3, 5-12, 14-21 and 23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of Applicants’ Amendment.
5.	The rejection of claims 1-3, 5-12, 14-21 and 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in view of Applicants’ Amendment.

Claim Rejections - 35 USC § 103
6.	The rejection of claims 1-3, 5-12, 14-21 and 23 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190181491) in view of Amiruddin et al. (US 20150364748) has been withdrawn in view of Applicants’ Amendment. 

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al.
Claim 1:	Park et al. discloses a battery, the battery comprising: 
a nickel containing cathode, an electrolyte, and a silicon containing anode,  wherein the anode comprises greater than 50% silicon (paragraph [0011])(paragraphs [0008] and  [0057] which disclose a first electrode and a second electrode. At least the first electrode can include at least about 20% to about 99% by weight of silicon...can include an electrolyte in contact with the first electrode, the second electrode, and the separator...cells contained 90% lithium nickel cobalt aluminum oxide (NCA) cathodes and 70% silicon-dominant composite anodes).
The recitation “with the battery being subjected to a formation process that comprises one or more cycles of the following steps: charging the battery at a 1C rate toat least a formation charge threshold of 3.8 volts or greater until a current in the battery reaches C/20; and discharging the battery to at least a formation discharge threshold of 2.5 volts or less, wherein the formation discharge threshold is lower than a discharge threshold used during normal operation of the battery” has been considered and construed as a product by process limitation wherein the process limitations add no addition structure to the battery.	
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture"). See MPEP 2113.I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS.
Claim 2: 	Park et al. combination disclose that the battery comprises a lithium ion battery (see Park et al., paragraph [0018]; and, Amiruddin et al., paragraph [0025]). 
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein the Park et al. combination discloses that the electrolyte comprises a liquid, solid or gel (see Park et al., paragraph [0018] which discloses an electrolyte solution; and, Amiruddin et al., paragraph [0028]). 
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein Park et al. further disclose that the anode comprises greater than 70% silicon (paragraph [0011]). 
Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein the recitation “wherein the battery is discharged until the current reaches 0.2 C” has been considered and construed as a product by process limitation wherein the process limitations add no addition structure to the battery.	
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein the recitation “wherein the battery is discharged at a 1 C rate” has been considered and construed as a product by process limitation wherein the process limitations add no addition structure to the battery.	

Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein the recitation “wherein the battery is discharged at a 0.2 C rate” has been considered and construed as a product by process limitation wherein the process limitations add no addition structure to the battery.	

Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein the recitation “wherein the battery is in a rest period between the charge and discharge” has been considered and construed as a product by process limitation wherein the process limitations add no addition structure to the battery.	

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	Claims 10-12, 14-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190181491) in view of Amiruddin et al. (US 20150364748). 
Claim 10:	Park et al. disclose a method of forming a battery, the method comprising: 
subjecting a battery comprising an anode, a nickel oxide containing cathode, an electrolyte, and the anode comprising greater than 50% silicon (paragraphs [0011], [0008] and  [0057] which disclose a first electrode and a second electrode, at least the first electrode can include at least about 20% to about 99% by weight of silicon...can include an electrolyte in contact with the first electrode, the second electrode, and the separator...cells contained 90% lithium nickel cobalt aluminum oxide (NCA) cathodes and 70% silicon-dominant composite anodes), with the battery being subjected to a formation process (paragraph [0008]: providing an initial formation charge current at a substantially constant charge voltage to the electrochemical cell) comprising one or more cycles of the following steps: 
charging the battery to 3.8 volts or greater until a current in the battery reaches C/20 (paragraph [0057]: first charge was to 4.2V with a taper charge to C/20): and 
discharging the battery (para [0057]: followed by 5 hours rest, and 0.2 C discharge). See also entire document.
Park et al. do not disclose charging the battery at a 1C rate and discharging the battery to 2.5 volts or less, but Park et al. disclose another example including charging the battery at a Cl rate to 3.8 volts or greater until a current in the battery reaches C/20 (paragraph [0059}: 1 C charge to 4.3V, Constant Voltage at 4.3V to C/20). 
Amiruddin et al. in Figure 1 disclose a battery a nickel containing cathode, an electrolyte, and an anode (paragraph [0007]) with the battery being subjected to a formation process comprising one or more cycles (para [0002], [0007]) including charging the battery at a 1C rate and discharging the battery to 2.5 volts or less (para [0007], [0094], [0130]: charged to 4.2V followed by an open circuit rest period of 0, 2, 4, 6, and 10 days respectively before being charged to 4.35V. The batteries were then cycled for up to 300 cycles at 1C charge and 2C discharge from 4.35V to 2V...the battery can be discharged relatively deeply to a voltage of 2 volts; claim 1: discharging the battery after the second charge to a voltage no more than about 2.75V). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the formation process of Park et al. to include the 1C charge rate and 2.5 volts or less discharge rate of Amiruddin et al.
Note that because the formation process of the Park et al. combination is similar to that instantly claimed, the formation process of the Park et al. combination renders obvious a formation discharge threshold that is lower than a discharge threshold during normal operation of the battery.
One having ordinary skill in the art would have been motivated to make the modification to provide an improved formation protocol that would have provided extremely stable cycling out to a large number of charge/discharge cycles, and  improved rate performance and desirable shelf life (paragraph [0050]).
Claim 11:	The rejection of claim 11 is as set forth above in claim 10 wherein Park et al. combination further disclose that the battery comprises a lithium ion battery (see Park et al., paragraph [0018]; and, Amiruddin et al., paragraph [0025]). 
Claim 12:	The rejection of claim 12 is as set forth above in claim 10 wherein the Park et al. combination discloses that the electrolyte comprises a liquid, solid or gel(see Park et al., paragraph [0018] which discloses an electrolyte solution; and, Amiruddin et al., paragraph [0028]). 
Claim 14:	The rejection of claim 14 is as set forth above in claim 10 wherein Park et al. further disclose that the anode comprises greater than 70% silicon (paragraph [0011]). 
Claim 15:	The rejection of claim 15 is as set forth above in claim 10 wherein Park et al. further disclose that the battery is discharged until the current reaches 0.2 C (paragraph [0057], lines 6-8). 
Claim 16:	The rejection of claim 16 is as set forth above in claim 10 wherein the Park et al. combination discloses that the battery is discharged at a 1 C rate (Park et al., paragraph [0057]; and, Amiruddin et al., paragraph [0101]). 

Claim 17:	 The rejection of claim 17 is as set forth above in claim 10 wherein wherein Park et al. further disclose that the battery is discharged at a 0.2 C rate (paragraph [0057]). 
Claim 18:	The rejection of claim 18 is as set forth above in claim 10 wherein the Park et al. combination further disclose that the battery is in a rest period between the charge and discharge (Park et al., paragraph [0057]; and, Amiruddin et al. paragraphs [0042] and [0093]). 
Claim 19:	Park et al. disclose a method of forming a battery, the method comprising: 
subjecting a battery comprising an anode, a nickel oxide containing cathode, an electrolyte, the anode comprising greater than 50% silicon (paragraphs [0011],  [0008] and [0057] which disclose a first electrode and a second electrode. At least the first electrode can include at least about 20% to about 99% by weight of silicon...can include an electrolyte in contact with the first electrode, the second electrode, and the separator...cells contained 90% lithium nickel cobalt aluminum oxide (NCA) cathodes and 70% silicon-dominant composite anodes), charging the battery to 3.8 volts or greater until a current in the battery reaches C/20; and discharging the battery at a 1C rate (para (0057): first charge was to 4.2V with a taper charge to C/20 and 1 C discharge rates). See also entire document.
Park et al. disclose “…The electrodes can have a high energy density of between about 500 mAh/g to about 3500 mAh/g that can be due to, for example, 1) the use of silicon, 2) elimination or substantial reduction of metal current collectors, and 3) being comprised entirely or substantially entirely of active material (paragraph [0035], lines 13-16.
“In some embodiments, the full capacity of the composite material of the electrodes described herein may not be utilized during use of the battery to improve life of the battery (e.g., number charge and discharge cycles before the battery fails or the performance of the battery decreases below a usability level). For example, a composite material with about 70% by weight of silicon particles, about 20% by weight of carbon from a precursor, and about 10% by weight of graphite may have a maximum gravimetric capacity of about 3000 mAh/g, while the composite material may only be used up to an gravimetric capacity of about 550 to about 1500 mAh/g. Although, the maximum gravimetric capacity of the composite material may not be utilized, using the composite material at a lower capacity can still achieve a higher capacity than certain lithium ion batteries. In certain embodiments, the composite material is used or only used at an gravimetric capacity below about 70% of the composite material's maximum gravimetric capacity. For example, the composite material is not used at an gravimetric capacity above about 70% of the composite material's maximum gravimetric capacity. In further embodiments, the composite material is used or only used at an gravimetric capacity below about 50% of the composite material's maximum gravimetric capacity or below about 30% of the composite material's maximum gravimetric capacity” (Park et al. paragraph [0055]).
Thus, it would have ben within the skill of one having ordinary skill in the art before the effective filing date of the claim ed invention to have selected the appropriate gravimetric capacity depending upon the desired charge capacity (e.g. using below 30%, e.g., 5% of the material’s maximum gravimetric capacity would provide a charge capacity of 150 mAh/g).
Park et al. do not disclose discharging the battery at a 1C rate to X percentage of charge capacity where X ranges from 0.77 to 0.99.
Amiruddin et al. disclose “…The battery has been cycled through a formation cycle and at the 200th charge/discharge cycle, the battery has a specific discharge capacity based on the mass of the lithium rich metal oxide composition of at least about 140 mAh/g at a discharge rate of 1C from 4.35V to 2.0V…” (paragraph [0007]).
Discharging the battery (of Amiruddin et al.) at a 1C rate to a range of from 0.77 to 0.99 of the charge capacity (of Park et al.) yields 150 mAh/g (0.77 – 0.99) of approximately 115 to 148 which encompasses the specific charge capacity of Amiruddin et al. 
Amiruddin et al. further disclose “…For at least some vehicle applications, it is generally desirable to have no more that about 20% loss of power based on capacity and average voltage for more than 1000 charge/discharge cycles at relatively high rates. An appropriate balance can be found with relatively high discharge capacities and long cycling stabilities with respect to both capacity and average voltage” (paragraph [0038]).
In paragraph [0039], Amiruddi et al. disclose “While the maximum voltage during a first cycle formation charge does not need to be the same as the charge voltage during cycling, it has been found that a moderate formation voltage can sufficiently activate the material to achieve desired capacity and that cycling over an appropriate voltage window with a charge voltage that does not significantly additionally activate the active material can be effective to achieve stable long term cycling. In other words, with sufficient activation to form the material at a desired capacity, the cycling voltage window can be selected to maintain the capacity for a very large number of cycles…”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Park by discharging the battery at a 1C rate to X percentage of charge capacity where X ranges from 0.77 to 0.99, as taught by Amiruddin et al. 
One having ordinary skill in the art would have been motivated to make the modification to provide an improved formation protocol that would have provided extremely stable cycling out to a large number of charge/discharge cycles, and improved rate performance and desirable shelf life (paragraph [0050]).
Claim 20: The rejection of claim 20 is as set forth above in claim 19 wherein Park et al. combination further disclose that the battery comprises a lithium ion battery (see Park et al., paragraph [0018]; and, Amiruddin et al., paragraph [0025]). 
Claim 21:	The rejection of claim 21 is as set forth above in claim 19 wherein the Park et al. combination discloses that the electrolyte comprises a liquid, solid or gel(see Park et al., paragraph [0018] which discloses an electrolyte solution; and, Amiruddin et al., paragraph [0028]). 
Claim 23:	The rejection of claim 23 is as set forth above in claim 19 wherein Park et al. further disclose that the anode comprises greater than 70% silicon (paragraph [0011]). 

Examiner Correspondence
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729